[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 530 
When this case was heard before the Commission of Appeals upon appeal from the judgment dismissing *Page 532 
the complaint, it was decided that by the charter of the city of Rochester the common council were to determine what portion of the city was to be benefited by the ordinance to improve Oak street, and declare whether the whole or what portion of the expense incurred should be assessed within the territory which they deemed benefited, and that the direction which they gave to the assessors, as provided by the charter, imposed upon these officers the duty to make such assessment upon all the owners and occupants in proportion to the advantage which each should be deemed to acquire by the improvement. It was also decided that the assessors had no authority to reverse or modify the decision of the common council in reference to the territory which would be benefited, and it was conclusive upon them. In view of what has already been determined, it remains to be considered whether the omission by the assessors to comply with the provisions of the charter and the ordinance of the common council, by including in their assessment, the lands which belonged to the State, under the circumstances, entitled the plaintiffs to the interposition of the power of a court of equity and to relief by enjoining the defendants. There is no contradiction of any of the material allegations in the complaint, and the pleadings concede that the ordinance was not complied with, and that the assessors omitted several hundred feet of frontage on Oak street, within the territory to be assessed, from any assessment. The proof sustains this fact, and, in addition, establishes that this property belonged to the State. We think that the action of the assessors was without authority, and that the lands belonging to the State should have been assessed, and were not entitled to exemption. This is clearly manifest from an examination of the statutes which relate to the subject, as well as the decisions in reference to questions partaking of the same general character. The Revised Statutes, chapter 13 of part 1, entitled "of the assessment and collection of taxes," comprehend a general system for the regulation of taxation in this State and the imposition and payment of taxes assessed. The first section of the *Page 533 
chapter cited provides that all lands and personal property within the State shall be liable to taxation, "subject to the exemptions hereinafter specified." (1 R.S., 387, § 1.) The fourth section declares what property shall be exempt from taxation, and the second subdivision enumerates among the exemptions "all lands belonging to the State or the United States." The exemption thus stated evidently relates to general county and State taxes, and has no reference to assessments for improvements made under special laws and of a local character. (Mayor of Troy v.Mutual Bank, 20 N.Y., 390; Am. Tr. Co. v. The City ofBuffalo, id., note; People v. The Mayor of Brooklyn,
4 id., 419.)
A manifest distinction exists between taxes and assessments which is distinctly recognized in the decisions. And it is held that an assessment is not a tax in many of the reported cases. (Sharp v. Spier, 4 Hill, 76; Bleecker v. Ballou, 3 Wend., 263; Matter of the Mayor of New York, 11 Johns., 77; People
v. Mayor, supra, 432.)
In Sharp v. Spier (supra), this distinction is thus stated by BRONSON, J.: "Our laws have made a plain distinction between taxes, which are burdens or charges imposed upon persons or property, to raise money for public purposes, and assessments for city and village improvements, which are not regarded as burdens, but as an equivalent or compensation for the enhanced value which the property of the person assessed has derived from the improvement." The collection and enforcement of assessments made for local improvements has never been the subject of general regulation by statute, and there is no provision which exempts the property of the State from liability for such assessments. Not being excepted by the statute law of the State, it is left for the legislature, which is vested with ample power for that purpose, to make such enactments on the subject as may be considered needful and proper. While then it may be conceded that property belonging to the State, is not the subject of taxation, in the absence of any exemption by statute, it by no means follows that it is not liable to assessments for local improvements. *Page 534 
The legislature clearly has the right by positive enactment to declare that such property may be assessed for local improvements, and we think it has done so in reference to the city of Rochester. The charter under which the ordinance for the improvement of Oak street was enacted (chap. 143, Ses. Laws of 1861, § 86) provides, that all sums to be raised by the common council shall be assessed upon all real and personal estate in the said city, but that no property which shall be exempt from taxation by the general laws of the State, shall be liable to be assessed for the ordinary city or county taxes, "but may be assessed and taxed for local improvements; but public squares and parks of said city which shall not be liable to be assessed for any purpose." This provision includes the lands of the State, and even if there had been any exemption by statute or otherwise, that exemption is removed by statutory enactment. It will be seen that the section of the charter cited is broad and comprehensive in its terms, and there is no ground for claiming that this provision was intended to apply only to property of churches, schools or other institutions, which this statute exempts from ordinary taxes. The statute appears to have carried out the distinction which, as already shown, is held to exist between a general tax and assessments for local improvements. Section 199 of the charter, which authorizes an action to recover an assessment, is not in conflict with the interpretation given, for although the State could not be sued as an individual, and the same remedy must be pursued as in other cases where a demand is made against the State, it does not change the character of the enactment or render it of no avail. This construction is also supported by subsequent legislation on the subject of assessments, and a similar provision will be found in the charter of the city of Auburn. (Sess. Laws of 1869, vol. 1, p. 545, § 83.) And a subsequent act (Sess. Laws of 1876, chap. 419) provides for the payment of an assessment made under the charter of that city. The reports of public officials to the legislature, also show the payment of numerous assessments of a similar character, and the Session Laws, for a series of years, down to the present time, make *Page 535 
provision for the same, thus giving a legislative construction to enactments of this character. This practical construction continued for a long period of time, is entitled to great weight in the interpretation of a statute unless the legislation and practice is manifestly in violation of the words used, and has almost the force of a judicial exposition. (People v. Dayton,55 N.Y., 398.) In The Matter of the Mayor of New York
(supra), it was held that churches, which were exempt from taxation under the act of 1801, were not exempted from assessments for local improvements. The same rule would render the property of the State liable for such assessments. As these are considered under the decisions as benefits to the property assessed, increasing its value, and not as a tax, no valid reason exists why the State, any more than individuals, should be exempted from paying for the advantages conferred. A different rule would compel individual lot owners to pay assessments levied for improvements which were a benefit to the State lands without any adequate advantage, and in many instances impose a burden which would be extremely onerous and produce great injustice. This could not have been intended. Although the State cannot be made a party to an action to enforce such a claim and be sued in its sovereign capacity it may be assumed that the State will provide means for the liquidation of assessments imposed by virtue of laws enacted by its legislature, and that as has been frequently done heretofore, appropriations will be made for that purpose. As we have seen, the State has practically recognized its liability to municipal corporations for assessments imposed, and those who are to be benefited by the assessments of its lands have, at least, a right to the advantage which may be derived from the probable and perhaps certain payment of the same. We have been referred to some authorities bearing upon the subject of the liability of the State for assessments for its lands, but none of them, we think, conflict with the principle that the State, through its legislative power, may authorize its lands to be assessed for local improvements. *Page 536 
The assessments being made in violation of law, it remains to examine some other objections urged by the defendant's counsel.
It is said that the duties of the assessors are of a judicial nature, and that their determination canot be reviewed. This is true to a limited extent in regard to some of the powers conferred upon them; and they act thus in reference to the amount to be assessed against each owner and occupant, for this is for the assessors to determine; but it is otherwise as to the exclusion of territory which is covered by the ordinance; and when these officers fail to follow the obvious requirements of the statute, the rule stated has no application. The court so held in the former appeal, and that decision is conclusive on this point. The last remark will also apply to the position taken, that their decision cannot be reviewed collaterally. The cases which sustain a contrary doctrine are not in point where assessors have not followed the statutes under which they are acting. And the decisions are numerous which bring this case directly within recognized principles of equity jurisprudence. It has long been held, and is a well-settled rule, that a court of equity will entertain an action where it is necessary to prevent a multiplicity of suits, or irreparable injury, or where the assessment, on the face of the proceedings which impose it, is a valid lien on land, and extrinsic evidence is requisite to show its invalidity. (Heywood v. The City of Buffalo,14 N.Y., 534; Scott v. Onderdonk, id., 9; Allen v. The City ofBuffalo, 39 id., 386; Newell v. Wheeler, 48 id., 486.) The principles laid down in the cases last cited are applicable here.
It is also urged that the collection of a tax will not be restrained for the erroneous omission of some piece of property. Cases are cited which hold that a single omission is not enough; but these are decisions of the courts of other States, which are not analogous, and it does not appear in any of them that the assessments held to be valid were made in direct conflict with a statutory enactment, which is the fact here. As was held in one of the cases cited by the *Page 537 
respondent's counsel, where there was a flagrant misconstruction of the law affecting every taxable inhabitant it was different, and the omission vitiated the whole tax. (State v. Collector,
4 Zab., 121.) We are not authorized to assume that the taxes of the plaintiffs will be only increased to an amount so trifling that the court should not interfere, as it does not appear that such is the fact. The presumption is that it might make difference sufficient to justify the interference of the court, and hence the objection can have no real weight. Nor is this a case where the plaintiffs were bound to offer to pay their proportion of the assessment.
The absence of direct proof on the trial that the property omitted was benefited is not, we think, material. From its location it would seem to follow that in proportion it received the same amount of benefit as the other lands assessed. Besides, the ordinance of the common council provides that the expenses shall be paid by owners and occupants of lands to be benefited by the improvement, directs the sum which shall be assessed and states the portion of the city which they deem will be benefited. The common council thus adjudged that the lands omitted were benefited in accordance with section 192 of the charter, which, as was held on the former appeal, bound the assessors to assume that every part thereof derived some benefit and advantage, and on that assumption should be assessed.
The confirmation by the common council of the assessment in question after notice under the provisions of the charter, does not, we think, preclude the plaintiffs from the benefit of the equitable relief demanded. The provisions of the charter which relate to the confirmation of assessments (S.L. of 1861, 332, §§ 197, 198, 199) vest no authority in that body to confirm an assessment made in violation of an ordinance and where it is plainly apparent that the assessors have disregarded the same. Such a proceeding of the assessors is unavailing because they exceeded their powers, and its confirmation cannot infuse into it any element of strength and vitality or remedy the difficulty. It must *Page 538 
fail because it is inherently defective, nor have the common council the power to enact or alter an ordinance of this kind without pursuing the preliminary steps which the charter requires for such a purpose. While they may enlarge the territory to be assessed in accordance with section 205, there is no authority to circumscribe the same, and when they undertake to do this they fail to conform to the statute and act in violation of its plain import. They cannot increase the amount to be assessed after proceedings have been commenced without notice, and surely they cannot do so by limiting the territory upon which the assessment is to be levied. As the assessors did not comply with the law and exceeded their authority, and the common council proceeded to confirm an assessment made in violation of the ordinance and without any legal right, there was an excess of power which is fatal to the assessment. The defect in the proceedings was more than an irregularity, and was not obviated by the confirmation of a void proceeding. When the statute makes the confirmation conclusive it has reference to a valid proceeding which is sanctioned by law and is within the jurisdiction of the assessors.
No other question requires examination, and as it is established that the court erred in dismissing the complaint the judgment must be reversed and a new trial granted, with costs to abide the event.
All concur, except ANDREWS and EARL, JJ., not voting.
Judgment reversed.